DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/23/2019, 01/27/2020 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-27,29,30,32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2010143450).
Regarding claim 21, Yamamoto et al. discloses:
A device for the detection of wear on a sliding contact (111 – current collector) which is moveable alongside a brushgear (110-112, abstract), the device comprising 
a sensor (103) and 
a measurement indicator (112) designed to be detected by the sensor, 
with the sensor (103) and the measurement indicator (112) moving close to or away from each other due to wear-induced shortened length of the sliding contact (120), 
wherein the sensor is designed for at least one of contactless (Fig 1) and contacting detection (Fig 4) of the measurement indicator.
Yamamoto et al discloses the invention as discussed above, but in different embodiments.
However, as skilled artisan would readily recognize the benefits of combining the teachings of Yamamoto et al. to combine the teachings of Yamamoto et al. to derive applicant’s claimed invention, since it would depend on time, cost and ease of assemblage.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to combine Yamamoto et al.’s embodiments to construct Applicant’s invention.
The motivation to do so would depend on time, cost and ease of assemblage (paras 1-2 of “Tech-Problem”).

Regarding claim 22/21, Yamamoto et al. discloses wherein the device comprises a mounting device (101, Fig 2) for mounting the sensor (103) on the brushgear (110-112).

Regarding claim 23/22, Yamamoto et al. discloses wherein the mounting device (101) comprises a mounting element (120) that is positionable on top of the brushgear (110-112).

Regarding claim 24/23, Yamamoto et al. discloses wherein the mounting element (120) has an inside contour conforming to the outside contour of the brushgear (110-112).

Regarding claim 25/23, Yamamoto et al. discloses, wherein the mounting element (101a, Fig 2) has an substantially U-shaped cross-section with two mounting legs that, in the mounted position, straddle the brushgear.

Regarding claim 26/25, Yamamoto et al. discloses wherein free ends of the mounting legs (101a) have a first detent means (103b) for connection to a complementarily shaped second detent means of the brushgear (112).

Regarding claim 27/21, Yamamoto et al. discloses wherein the sensor (103) is disposed on a current collector (112) that supports the sliding contact (120).

Regarding claim 29/21, Yamamoto et al. discloses wherein the sensor (103) detects approaching or distancing movement of the measurement indicator (112) in a wear-induced direction of movement of the sliding contact, which direction of movement extends substantially at right angles to a longitudinal direction of the brushgear.

Regarding claim 30/21, Yamamoto et al. discloses wherein the sensor (103) comprises a writing and/or reading module, and the measurement indicator comprises a contactlessly readable and/or writable data storage device (paras 19-39, Figs 1-7).

Regarding claim 32/21, Yamamoto et al. discloses (paras 19-39) a brushgear system comprising a brushgear and at least one current collector (111) moving alongside the brushgear in a longitudinal direction thereof and having at least one sliding contact (120) for contacting at least one electrically conductive conductor profile of the brushgear to supply an electrical load moving alongside the brushgear, with the brushgear system comprising the device of claim 21 for detection of wear on the at least one sliding contact.
Regarding claim 33/32, Yamamoto et al. discloses wherein the sensor (103) is disposed on the brushgear (110-112).

Regarding claim 34/32, Yamamoto et al. discloses wherein the sensor (103) is disposed on the current collector (111).

Regarding claim 35/33, Yamamoto et al. discloses wherein the measurement indicator (112) is disposed on a component of the current collector (111), which component, together with the sliding contact (120), moves in the direction of the brushgear.

Regarding claim 36/35, Yamamoto et al. discloses (paras 19-39) wherein, during operation, the sliding contact is permanently held so as to be oriented in the direction of the brushgear by a feed mechanism.

Regarding claim 37/32, Yamamoto et al. discloses wherein the measurement indicator (112) and the sensor (103) are disposed relative to each other in such a way that the measurement indicator, as a result of wear-induced shortened length of the sliding contact in the direction of the brushgear, enters a measuring range of the sensor only after a predetermined level of wear on the sliding contact has been exceeded (paras 19-39, Figs 1-7).

Regarding claim 38, Yamamoto et al. discloses:
A method for the detection of wear on a sliding contact of a brushgear (abstract, paras 19-39), the method comprising: 
providing a sensor (103) and a measurement indicator (102,112) that moves with the sliding contact (120) and that is designed for detection by the sensor;
using the sensor to contactlessly and/or contactingly detect an approaching movement of the measurement indicator (102, 112) toward the sensor (103); and 
issuing a warning signal (130) when a threshold value for a predetermined level of wear on the sliding contact is exceeded (paras 19-39).
Yamamoto et al discloses the invention as discussed above, but in different embodiments.
However, as skilled artisan would readily recognize the benefits of combining the teachings of Yamamoto et al. to combine the teachings of Yamamoto et al. to derive Applicant’s claimed invention, since it would depend on time, cost and ease of assemblage.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to combine Yamamoto et al.’s embodiments to construct Applicant’s invention.
The motivation to do so would depend on time, cost and ease of assemblage (paras 1-2 of “Tech-Problem”).
Regarding claim 39/38, Yamamoto et al. discloses wherein the threshold value for the predetermined level of wear (through wear indicator 102) has been exceeded when the measurement indicator (102,112) completely or partially enters a measuring range of the sensor (103) or completely or partially moves out of the measuring range (Figs 1, 4).

Regarding claim 40/38, Yamamoto et al. discloses wherein the measurement indicator (102,112), together with the sliding contact (120), move in the direction of the brushgear.

Claim(s) 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2010143450) in view of Mark et al. (CN 101566673).
	Regarding claim 28/27, Yamamoto et al. do not disclose wherein a separate sensor is each dedicated to a plurality of sliding contacts that differ from each other and that are disposed on the current collector.
	Mark et al. teach an apparatus wherein a separate sensor (11-brush marks) is each dedicated to a plurality of sliding contacts (2- brushes) that differ from each other and that are disposed on the current collector (23), to provide an improved method and device for triggering a worn brush alarm for motor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamamoto et al. wherein a separate sensor is each dedicated to a plurality of sliding contacts that differ from each other and that are disposed on the current collector, as Mark et al. teaches.
	The motivation to do so is that it would allow one to provide an improved method and device for triggering a worn brush alarm for motor (para 1 of “Disclosure” of Mark et al.).

Regarding claim 31/30, Yamamoto et al. do not disclose wherein the sensor comprises an RFID writing and/or reading module and the measurement indicator comprises an RFID transponder.
Mark et al. teach an apparatus wherein the sensor comprises an RFID writing and/or reading module and the measurement indicator comprises an RFID transponder (8-10, Fig 1), to provide an improved method and device for triggering a worn brush alarm for motor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamamoto et al. wherein the sensor comprises an RFID writing and/or reading module and the measurement indicator comprises an RFID transponder, as Mark et al. teaches.
	The motivation to do so is that it would allow one to provide an improved method and device for triggering a worn brush alarm for motor (para 1 of “Disclosure” of Mark et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834